UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

FREDERICK DIAZ,
Plaintiff,
-against-
STEPHANIE PELO; C FRASER; KENNETH
MCKEIGHAN; RODNEY EASTMAN; CHRISTOPHER
MILLER; RACHEL A YOUNG,

Defendants,

 

 

U.S. DISTRICT COURT - I"

FILED

NY.

 

 

JUL 3 0 2019

 

 

AT

 

O'CLOCK

John M. Domurad. Cetk Urs 3

 

 

STIPULATION,
ORDER AND
JUDGMENT

15-CV-0776

DNH/DJS

The plaintiff, Frederick Diaz, having filed the instant action on June 25, 2015, Dkt. No. 1;

and having thereafter proceeded pro se until the appointment of trial counsel on or about March

28, 2019, Dkt. No. 83; and the Court having entered Judgment in this matter on March 28, 20 19,

Dkt. No. 82, adopting the Report and Recommendation of Magistrate Judge Daniel J. Stewart

dated February 15, 2019, Dkt. No. 77, dismissing all claims but the Third Claim (“Denial of Due

Process”) in the Complaint, Dkt. No. 1 (hereafter “Third Claim”); and this matter having been

scheduled for trial before the court on August 6, 2019 in Utica, New York, Dkt. No. 82, and

WHEREAS the parties have reached a resolution of the Third Claim as agreed below; and

WHEREAS plaintiff specifically reserves the right to appeal the dismissal of any claims,

Dkt. No. 82, other than the Third Claim, and the parties and the court concur that this Stipulation,

Order and Judgment is an appealable Judgment insofar as it pertains to all claims dismissed

pursuant to the court’s March 28, 2019 order; and

{M0615624.1)
WHEREAS, the plaintiff is an inmate at the Elmira Correctional Facility who has
communicated with court-appointed counsel as to his desires and intentions regarding an
acceptable settlement of this matter, and court-appointed counsel have represented to the court that
the resolution contained in this Stipulation, Order and Judgment is one that is consistent with the
plaintiff's previous communications to them, it being impractical for counsel to currently discuss
the terms of the instant Stipulation, Order and Judgment with the plaintiff,

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned, the
attorneys for plaintiff and defendant Rachel A. Young, parties to the above entitled-action, that,
whereas no party hereto is an infant or incompetent person for whom a committee has been
appointed, and no person not a party has an interest in the subject matter of the action, the Third
Claim be and the same hereby is, settled on the particular circumstances of this case, on the
following terms and conditions, which it is agreed are of, and shall have, no legal precedential
value in any other case either between the parties to this case or any other parties:

A Plaintiff discontinues the Third Claim with prejudice and without damages, costs,
interest or attorneys’ fees, and discharges and releases defendant Rachel A. Young and the State
of New York, including its agencies, subdivisions, employees, private contractors or assignees, of
any and all claims, demands, or causes of actions, known or unknown, now existing or hereafter
arising, whether presently asserted or not, which relate in any way to the subject matter of the
Third Claim, and further agrees to discontinue and/or not to commence or to pursue in any court,
arbitration or administrative proceeding, any litigation or claims against the defendant and others
released hereby pertaining to the underlying facts, circumstances or incidents that gave rise to the
Third Claim, or any results of the aforementioned facts, circumstances or incidents, except as

specifically provided in this settlement.

(M0615624 1} 2
a The Third Claim is hereby discontinued with prejudice pursuant to Rule 41(a) of
the Federal Rules of Civil Procedure.

a The parties agree that no provision of this settlement shall be interpreted to be an
acknowledgment of the validity of any of the allegations or claims that have been made in the
action.

4, This settlement does not constitute a determination of, or admission by any party
to, any underlying allegations, facts or merits of their respective positions on the Third Claim, The
settlement of the Third Claim is limited to the circumstances in this case alone and shall not be
given effect beyond the specific provisions stipulated to. This settlement does not form and shall
not be claimed as any precedent for, or an agreement by, the parties to any generally applicable
policy or procedure in the future.

3: Following the execution of this stipulation, and its being ordered by the court,
defendant Rachel A. Young shall pay to plaintiff the sum of One Thousand Six Hundred Sixty
Dollars and Twenty Cents ($1660.20) in full settlement of the Third Claim. A check in the amount
of One Thousand Six Hundred Sixty Dollars and Twenty Cents ($1660.20), payable to the plaintiff,
will be mailed to Elmira Correctional Facility for deposit in plaintiffs inmate account, or, in the
event plaintiff is transferred prior to the issuance of the check, to the correctional facility in which
he is incarcerated at the time the check is mailed. This amount includes all sums to which plaintiff
is entitled on the Third Claim, including but not limited to damages, costs, and attorneys’ fees.

6. Payment by defendant Rachel A. Young of the amount specified in paragraph 5 is
conditioned on the approval of all appropriate state officials in accordance with the provisions for

indemnification under section 17 of the New York Public Officers Law, and upon plaintiff's

(M0615624.1} 3
signing and returning a “Standard Voucher” which will be mailed to him by agents of the defendant
responsible for the administrative processing of the settlement paperwork..

7. Payment of the amount referenced in paragraph 5 will be made within one hundred
and twenty (120) days after (1) the approval of this stipulation by the Court, (2) receipt by
defendant’s counsel of a copy of the so-ordered stipulation, and (3) the return by plaintif of the
executed “Standard Voucher” set forth in paragraph 6 above, unless the provisions of Chapter 62
of the Laws of 2001 apply to the plaintiff and the payment hereunder constitutes "funds of a
convicted person" under the Son of Sam Law, in which event, the one hundred and twenty (120)
day payment period shall be extended by an additional thirty (30) days to allow for compliance
with that law.

8. In the event that the terms of paragraph 6 are satisfied, but payment is not made
within the 120 day period set forth in paragraph 7, interest shall begin to accrue on the outstanding
principal balance at the statutory rate on the 121° day after court approval or the 151st day after
court approval if the provisions of Chapter 62 of the Laws of 2001 apply to plaintiff.

9, This stipulation shall be null and void if the approvals and conditions referred to in
paragraph 6 are not obtained or satisfied, and this action shall then be placed back on the active
docket without prejudice.

10. The foregoing constitutes the entire agreement of the parties.

IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

(1) The Third Claim is dismissed in its entirety, with prejudice, subject
to the settlement terms outlined above; and

(2) Final judgment is entered against the plaintiff and in favor of all

{M0615624.1} 4
defendants except defendant Rachel A. Young, it being the express
intention of the parties and the court that the plaintiff may appeal the
dismissal of his claims in the court’s order of March 28, 2019.

Dated: Elmira, New York
July 26, 2019

 
 
 

Frederick Diaz
DIN 86B2129
Plaintiff pro se

Elmira Correctional Facility
P.O. Box 500

1879 Davis Street

Elmira, NY 14901

Dated: Syracuse, Nee York
Julyzeq, 2019

 

 

Edward Z. Ménkin #& (02.1 £7
Ramon E. Rivera

Pro Bono Attorneys for Plaintiff
440 South Warren Street
Syracuse, New York 13202

({M0615624 1) 5
Dated: Albany, New York
July 23, 2019

Dated: Utica, New York

JulyZo, 2019

SO ORDERED:

LETITIA JAMES

Attorney General of the State of New York
Attorney for Defendant Rachel A. Young
The Capitol

Albany, New York 12224

By: 4/ Adrienne V. Kerwin

Adrienne J. Kerwin

Assistant Attorney General, of Counsel

Bar Roll No. 105154

Telephone: (518) 776-2608

Fax: (518) 915-7738 (Not for service of papers.)
Email: adrinne.kerwin@ag.ny.gov

 

HON.DAVID i

HU

Ne

V
UNITED STATES DI PRICY JOUR JUDGE

{M0615624.1}
